Citation Nr: 1733501	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative cervical spine changes with muscular neck pain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 7, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from February 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 20 percent rating for the cervical spine disability.  

In a June 2013 rating decision, the RO granted a TDIU effective November 7, 2011, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not challenge the effective date assigned for the grant of TDIU; however, the issue of entitlement to a TDIU for the period prior to November 7, 2011 is part and parcel of the Veteran's appeal.  Id.

This matter was before the Board in August 2016, at which time it was remanded for further development.


FINDINGS OF FACT

1.  Since April 20, 2010, the Veteran's degenerative cervical spine changes with muscular neck pain was manifested by symptoms productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; without favorable ankylosis of the entire cervical spine; or any incapacitating episodes.

2.  The Veteran failed to complete a VA Form 21-8940 and the evidence is insufficient to establish that he was unemployable as a result of service-connected disabilities during the period prior to November 7, 2011



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative cervical spine changes with muscular neck pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for establishing entitlement to a TDIU prior to November 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

A. Cervical Spine Disability 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

At a June 2010 VA examination, the Veteran had no abnormal spinal curvatures and there was no ankylosis of the cervical spine.  His posture and gait were normal.  Muscles of the cervical spine (cervical sacrospinalis) showed no objective abnormalities, including no spasm, atrophy, or guarding.  Range of motion of the cervical spine on flexion was to 30 degrees.  The combined range of motion (flexion and extension, and left and right lateral flexions and rotations) was 225 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but with no additional limitation of motion on repetitive use.  The examiner noted that X-rays of the cervical spine showed early degenerative changes at C4-C7, with more severity at C5-C6 disk space.  The report indicated that there were functional effects of the cervical spine disability including the Veteran not being able to run or exercise the same way.  As a truck driver, his job was impacted by driving fatigue because of head turning and his arms becoming tense.  He had to stop, relax, and shake out his arms.  After recuperating his strength he was able to resume activities.

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA examination in November 2016.  

At this VA examination, the Veteran indicated that his cervical spine condition continued to impact his ability to work, but that his disability had not worsened since the last VA examination in June 2010.  He indicated that he was surprised to receive a letter scheduling him for another examination.  Objectively, the Veteran had muscle spasms that did not result in an abnormal gait or abnormal spinal contour.  There was no guarding.  Muscle strength, reflexes, and sensory results were all normal.  Range of motion of the cervical spine on flexion was to 30 degrees.  The combined range of motion (flexion and extension, and left and right lateral flexions and rotations) was 225 degrees.  Pain was noted on examination but did not result in or cause functional loss.  There was also no evidence of pain on weight bearing, nor any localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing without any additional function loss.  Notably, there was no ankylosis of the spine.  The Veteran was diagnosed with intervertebral disc syndrome (IVDS), but he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

A review of VA service treatment records from the Syracuse VA Medical Center and Massena Community Based Outpatient Clinic show the Veteran was seen regularly for his neck pain.  At an April 2011 appointment, the physician noted the Veteran "range of motion of cervical spine is quite full, though he complains of pain at extremes."  No specific range of motion measurements was provided.  The records indicate ongoing pain was treated with medication, but no surgery or physical therapy is documented.  When seen November 2016, a clinician noted that the Veteran's range of motion in his cervical spine appeared to be "fairly full."

The Board finds that the preponderance of the evidence is against the award of an increased rating above 20 percent.  To qualify for the next higher rating of 30 percent, symptoms must manifest with forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  At the June 2010 and November 2016 VA examinations, forward flexion was to 30 degrees.  The evidence shows the Veteran's cervical spine is not ankylosed.  

Even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, the evidence does not show forward flexion was actually limited, or closely approximate to, 15 degrees or less, so as to warrant assignment of a 30 percent rating under DC 5235.  Also, the VA examination reports and treatment records reflect that there were no incapacitating episodes warranting a higher rating under the formula for rating IVDS based on incapacitating episodes.  Lack of incapacitating episodes (as defined in Note 1 to the formula for rating IVDS) was noted on both VA examinations.  The Veteran has not otherwise described incapacitating episodes and a physician has not prescribed bed rest so as to warrant assignment of a 40 percent rating under DC 5243.

The Veteran is already service-connected for neurologic abnormalities in both upper extremities associated with his cervical spine disability.  

Accordingly, the Board finds that an increased rating in excess of 20 percent for degenerative cervical spine changes with muscular neck pain is not warranted.  There are no additional expressly or reasonably raised issues presented on the record.

B.  TDIU

As noted in the Introduction, the evidence of record has raised a claim for TDIU as a component of Veteran's claim for higher rating for his cervical spine, but only for that period during which he is not already in receipt of a TDIU (i.e., prior to November 7, 2011).  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  While medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

For the applicable appeal period prior to November 7, 2011, the Veteran was service-connected for the following:  degenerative cervical spine changes with muscular neck pain (rated 20 percent), right shoulder rotator cuff injury (rated 10 percent), mild chronic neurogenic changes of the right biceps and left biceps, each (rated 10 percent each bicep), and right ear hearing loss (rated noncompensable).  The Veteran's combined disability rating was 40 percent from April 20, 2010 to November 6, 2011.  Prior to April 20, 2010, the Veteran's disabilities combined to only 30 percent.  See 38 C.F.R. § 4.25.  Accordingly, the Veteran did not meet the minimum rating requirements for the TDIU under 38 C.F.R. § 4.16(a) prior to November 7, 2011.  However, consideration of TDIU under 38 C.F.R. § 4.16(b) may be proper.

At the June 2010 VA examination, the Veteran was employed on a part-time basis.  The examiner noted that for the past one to two years, the Veteran had driven a truck as a subcontractor for the post office.  It was also noted that the Veteran had a number of other trucking jobs prior and was a professional driver by trade.

Records from the Syracuse VA Medical Center in November 2010 and April 2011 and a record from the Massena Community Based Outpatient Clinic in November 2010 do not contain relevant information regarding the Veteran's ability to work. 

Social Security Administration (SSA) records reflect that the Veteran filed for disability benefits for fibromyalgia in May 2012.  On the application, he listed November 1, 2000 as the date he stopped working.  SSA denied disability benefits in a September 2012 administrative decision.

In the August 2016 remand, the Board noted that while the Veteran had not appealed the effective of November 7, 2011 that was assigned for the grant of his TDIU; entitlement to a TDIU prior to November 7, 2011 was part and parcel of his increased rating claim.  Pursuant to the Board's remand, the AOJ by letter dated in September 2016 asked the Veteran to report his employment history prior to November 7, 2011.  The letter informed the Veteran that "[f]ailure to return the VA Form 21-8940 may lead to the denial of your appeal."  A VA Form 21-8940 was enclosed with the September 2016 letter.

The Veteran did not complete VA Form 21- 8940 as requested in September 2016 or otherwise provide the requested information.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The record contains insufficient evidence to assess the Veteran's employment status for the period on appeal.  His failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without information as to whether the Veteran was engaged in some form of gainful employment during the period.  

In sum, the Veteran has failed to cooperate with VA's attempts to develop the claim for TDIU that was raised by the record, and has not provided the information requested to permit adequate adjudication of the TDIU claim.  Accordingly, due to lack of cooperation of the Veteran, the evidence is insufficient to determine whether he was unemployable due to service-connected disabilities prior to November 7, 2011.  Based on the record, there is no basis for referral to the Director of Compensation for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  A TDIU prior to November 7, 2011 is denied.  


ORDER

A rating in excess of 20 percent for degenerative cervical spine changes with muscular neck pain is denied.

Entitlement to a TDIU prior to November 7, 2011 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


